1

2

3                              UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     LANCE REBERGER,                                 Case No. 3:13-cv-00071-MMD-CBC

7                                     Petitioner,                    ORDER
             v.
8
      STATE OF NEVADA, et al.,
9
                                   Respondents.
10

11         This 28 U.S.C. § 2254 petition for a writ of habeas corpus is before the Court on

12   motions for extension of time by both parties. Good cause appearing, the Court will

13   grant the motions.

14         It is therefore ordered that Respondents’ motion for extension of time to file an

15   answer to the petition (ECF No. 95) is granted nunc pro tunc.

16         It is further ordered that Petitioner’s first and second motions for extension of

17   time to file a reply in support of the petition (ECF Nos. 98 and 100) are both granted

18   nunc pro tunc.

19
20         DATED THIS 30th day of October 2018.
21

22                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
